Citation Nr: 1126673	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service with the Navy from October 1957 to September 1959, and with the Air Force from August 1965 to September 1965.

This matter came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in June 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining service treatment records from August 1965 to September 1965 when the Veteran was member of the United States Air Force.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On a form received in May 2009, the Veteran marked the appropriate box to indicate that the wanted a hearing before the Board at the RO.  However, on a form received in June 2009, the Veteran marked the appropriate response to indicate that he was withdrawing his request for a hearing before the Board at the RO (Travel Board) and instead wanted a Board video conference hearing.  A hearing was scheduled for April 2010.  On a form received in April 2010, the Veteran withdrew his request for a Board video conference hearing.  

Although the Veteran's notice of disagreement initiated an appeal as to several other issues that were denied in the August 2008 rating decision, his substantive appeal received in May 2009 expressly limited his appeal to the issue listed on the first page of this decision.


FINDING OF FACT

Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is hypertension otherwise related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in May 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and private treatment records, and assisted the Veteran in obtaining evidence.  Although the Veteran was not provided a VA examination, the evidence of record does not contain competent evidence that the Veteran had hypertension in service, or that the claimed disability may be associated with service.  Furthermore, as will be explained below, the Board finds that the Veteran's assertion that he had hypertension in service is not credible.  Thus, a medical examination is not necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for hypertension.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

Service treatment records from the Veteran's service in the Navy are silent for any complaints, treatments for or diagnosis of hypertension.  On various reports of medical examination from October 1957 to September 1959, no hypertension was noted.  The highest blood pressure reading was in October 1957: 130/84.  Also, on various reports of medical history from October 1956 to September 1959, the Veteran marked the appropriate box to deny a past/current history of high or low blood pressure. 

In a statement received in May 2009, the Veteran asserted that he had no issue with hypertension while in the Navy, but did when he was in the Air Force.  He stated that he had been diagnosed with high blood pressure and was released shortly thereafter.  On a claim received in April 2008, the Veteran reported that his hypertension began in 1965.  The Board acknowledges that while the Veteran is competent to report symptoms of hypertension, as will be discussed below, the Board does not find the claim that he had high blood pressure in service credible.

The Board finds that the Veteran's more recently-reported history of hypertension while in active service is inconsistent with the other lay and medical evidence of record.  While he now asserts that his disorder began in service, particularly in 1965, in the more contemporaneous medical history he gave at the service separation examination in 1965, he denied any history or complaints of symptoms of hypertension.  The Board notes that Veteran is competent to report symptoms of hypertension.  However, when given the opportunity in service to report high blood pressure, he denied it.  Instead, he reported other disorders.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

Furthermore, on both separation examination and report of medical history, several other disorders were listed except for hypertension.  On separation examination in September 1965, no hypertension was noted.  His blood pressure reading at that time was 118/72.  In his contemporaneous medical history, the Veteran marked the appropriate box to deny a past/current history of high blood pressure.  It appears to the Board that neither the Veteran nor medical personnel were of the opinion that the Veteran had hypertension prior to separation from service.  The Veteran never reported hypertension even though he did not hesitate to report other medical problems.  The failure to note any hypertension at the time of separation is significant since the express purpose of the exit examination was to document any ongoing service-related problems. 

Nevertheless, while there is no evidence of hypertension in service, a review of the Veteran's post service treatment records shows that the Veteran currently has hypertension.  The essential question before the Board is whether the Veteran's hypertension is causally related to service.  

Post service records show that the Veteran was first treated by Arun Keni, M.D. for high blood pressure in 1985, approximately 20 years after service.  Thus, the one year presumption of in service incurrence is not for application.  

Furthermore, a review of the record shows there is no medical evidence of record linking his current hypertension to service.    

While not determinative by itself, it is also significant that there is no evidence of hypertension for 20 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to having hypertension in service, and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.



ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


